Citation Nr: 0303739	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  00-24 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of service connection for chronic obstructive pulmonary 
disease (COPD), has been submitted.


REPRESENTATION

Veteran represented by:	Connie M. Thornburg, Agent


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1953 to 
May 1957.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Montgomery Regional Office (RO), which 
declined to reopen the veteran's claim of service connection 
for COPD.  

The Board notes that this decision is not signed by J.F. 
Gough, the Member of the Board who presided at the veteran's 
July 2000 travel Board hearing.  Ordinarily, the Member of 
the Board who presides at a hearing also issues the ultimate 
decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  In this 
instance, however, the decision need not be signed by Mr. 
Gough.  The July 2002 travel Board hearing pertained to the 
issue of an increased rating for degenerative joint disease 
of the lumbar spine only.  Any mention of COPD was incidental 
and outside the scope of the stated purpose of the hearing.  


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.  

2.  By April 1993 decision, the RO denied the veteran's claim 
of service connection for COPD; although he was notified of 
the decision that month, he did not file an appeal within one 
year thereafter.  

3.  The additional evidence received since the April 1993 
denial is not probative of the issue at hand and not so 
significant that it must be considered in order to decide 
fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2001 & 2002).  

2.  The April 1993 rating decision, which denied service 
connection for COPD, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2002).

3.  No new and material evidence has been received to warrant 
reopening the claim of service connection for COPD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VA may defer providing assistance pending the submission by 
the claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his agent, moreover, have been accorded ample opportunity 
to present evidence and argument on his behalf.  Further, he 
and his representative have been notified of the evidence 
needed to establish the benefit sought, and he has been 
substantially advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, the law and regulations pertaining to the 
reopening of finally decided claims were explained in the 
June 1996 rating decision, the May 1998 rating decision, and 
the November 2000 statement of the case.  In these documents, 
the RO informed the veteran that he would have to submit new 
and material evidence in order that his claim be reopened, 
and while the RO did not specifically inform the veteran 
which evidence he was to provide and which would be obtained 
by VA, VA indeed obtained pertinent VA medical records.  
Moreover, the Board finds that the veteran did not identify 
any pertinent evidence that he wished VA to assist him in 
obtaining.  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

August and December 1953 reports of medical examination of 
the veteran indicated that he had normal lungs and chest.  

March 1955 service medical records reflected treatment for an 
upper respiratory infection.  In April 1955, the veteran 
underwent thoracic surgery due to a medical impression of 
eosinophilic granuloma of the lungs.

July 1955 service medical records indicated that X-ray 
studies of the veteran's chest showed diffuse linear increase 
in density throughout both lung fields without evidence of 
gross consolidation.  

A January 1956 x-ray study report indicated no evidence of 
chest inflammation although the vascular markings appeared 
slightly heavy.  The veteran's heart, great vessels, pleura, 
diaphragm, and bony thorax appeared normal.  April 1956 
service medical records reflected a diagnosis of acute 
bronchitis and a diagnosis of eosinophilic pneumonitis 
(Loffler's syndrome).

An April 1956 physical profile notification reflected a 
"PULHES" physical profile amounting to a "picket fence" 
(i.e., all 1's), indicating a high level of medical fitness.  
See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 
(1991) for an explanation of the military medical profile 
system.  The veteran's chronic lung disease was said to be 
cleared.  

December 1956 service medical records reflected that 
examination of the veteran's chest showed a minor fissure on 
the right.  As well, no significant changes were noted in 
relation to November 1956 examination of the chest.

The March 1957 separation examination report indicated a scar 
on the transverse chest as a result of a healed surgical 
biopsy.  The report reflected that the veteran's lungs and 
chest were normal.  No pulmonary disease was found.

By a June 1957 decision, the RO granted service connection 
for a thoracotomy scar.

On an August 1957 VA medical examination of the veteran, no 
pulmonary disease was found.  

In January 1965, the veteran was hospitalized with complaints 
of shortness of breath and underwent a biopsy of the lungs.  
The report indicated that 18 years previously during service, 
he was hospitalized for an eosinophilic granuloma of the 
lungs that was proven by a lung biopsy; following a prolonged 
hospitalization, he recovered spontaneously.  An examination 
of the chest revealed adequate symmetrical respiratory 
motions as well as clear auscultation and percussion.  Biopsy 
results indicated a moderate degree of hemorrhage.

In November 1983, the veteran filed a claim of service 
connection for eosinophilic granuloma.

In December 1983, the RO informed the veteran that he was not 
eligible for service connection for eosinophilic granuloma.  
The RO explained that in June 1957, service connection was 
granted for a thoracotomy scar, which was the only residual 
of the thoracotomy performed in service.  The in-service 
thoracotomy was performed in order to remove the eosinophilic 
granuloma.

An October 1984 x-ray study report of the veteran's lungs 
revealed pulmonary emphysema.

By a December 1984 RO decision, service connection for a lung 
disability was denied.

May 1985 private medical records indicated a history of three 
thoracotomies for eosinophilic granuloma of the left lung and 
well-healed left thoracotomy scars.

January 1986 private medical records indicated a diagnosis of 
probable COPD.

March 1990 private medical records reflected a diagnosis of 
chest pain.

October 1992 private medical records indicated complaints of 
chest pain and diagnoses of COPD and status postoperative for 
eosinophilic granuloma.

In November 1992, the veteran filed a claim of service 
connection for a lung disability.

By a April 1993 decision, the RO denied service connection 
for COPD.  The RO stated that service connection was not 
warranted, as there was no competent evidence of a nexus 
between the post service diagnosis of COPD and the 
exploratory surgery that the veteran had undergone during 
service.  The veteran was notified of the RO determination by 
letter in April 1993.

October and November 1995 VA medical records indicated a 
diagnosis of COPD.

In November 1995, the veteran filed a notice of disagreement.  
By letter dated that month, the RO informed the veteran that 
his notice of disagreement would not be accepted, as it was 
not timely filed.  However, the RO agreed to consider the 
filing as a statement in support of claim. 

In April 1996, the veteran submitted records of his January 
1965 pulmonary surgery and related documentation.  That 
month, he submitted October and November 1979 hospital 
records regarding pulmonary surgery for a left lung nodule 
and possible pulmonary hemorrhage.

By a June 1996 decision, the RO denied service connection for 
COPD, as new and material evidence to reopen that claim had 
not been submitted.  The veteran was notified of that 
decision that same month.

Private medical records dated in or about December 1996 
reflected a diagnosis of COPD.

In November 1997, the veteran submitted January 1986 private 
medical records that reflected a diagnosis of COPD.

In March 1998, the veteran again filed a claim of service 
connection for COPD.  By May 1998 decision, the RO denied the 
claim due to a lack of new and material evidence sufficient 
to reopen the claim.  He was notified of that decision by a 
June 1998 letter.  

In July 2000, the veteran testified at a hearing before the 
J. F. Gough.  The Board notes that the stated purpose of the 
hearing was to discuss the issue of an increased rating for 
degenerative joint disease of the lumbar spine.  During that 
hearing, the veteran's representative indicated that the 
veteran's COPD had worsened.  

As indicated above, the veteran's claim of service connection 
for COPD was last finally denied by April 1993 RO 
determination.  38 U.S.C. § 511 (2002); 38 C.F.R. § 20.1103 
(2002).  Despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a) (2002)).

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Not every piece of new evidence is "material," but some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually alter 
a rating decision.  Hodge, 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.

With these considerations in mind, the Board must review all 
of the evidence that has been submitted by the veteran or 
otherwise associated with the claims file since the RO's 
April 1993 decision.  The Board finds that the veteran has 
not presented evidence since the April 1993 rating decision, 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for COPD.  See 38 C.F.R. § 3.156(a).  

Initially, the Board notes that the veteran's current 
contentions that service connection is warranted for COPD are 
considered to essentially repeat the arguments he had 
previously made in connection with the earlier claim.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  Additionally, 
although the veteran has asserted that he incurred COPD as a 
result of surgery he underwent in service, he is a lay person 
and cannot speculate on medical issues involving the etiology 
of a disability.  See Moray v. Brown, 5 Vet. App. 211 (1993).  
His assertions would not serve as a basis to reopen the claim 
for service connection for COPD.  See id.

In this case, the additional evidence submitted after April 
1993 consists of medical evidence which duplicates that 
available at the time of the prior RO decision, as well as 
more recent medical evidence, which merely reveals the fact 
that the veteran currently suffers from COPD.  The 
nonduplicative medical evidence associated with the claims 
file since April 1993 is new, as it is not duplicative of 
evidence contained within the claims file before that time; 
however, after carefully considering this evidence, the Board 
finds that it is not new and material, as it does not 
contribute to a more complete picture of the origin or 
etiology of the veteran's disability for which service 
connection is now claimed.  38 C.F.R. § 3.156(a); Hodge, 155 
F.3d at 1363.  Specifically, the basis for the April 1993 
denial of service connection for COPD was that there was no 
competent evidence of a nexus between the current diagnosis 
of COPD and the exploratory surgery that the veteran had 
undergone in service.  None of the additional evidence 
associated with the claims file in connection with the 
veteran's claim cures that defect.  Therefore, without new 
and material evidence, the veteran's petition to reopen the 
claim for service connection for COPD is denied.




ORDER

New and material evidence not having been submitted, service 
connection for COPD is denied.



		
	A. P. SIMPSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

